Citation Nr: 1611215	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal is processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 -313 (2007).  It is "essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  38 C.F.R. § 4.1.  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  A medical examination report must contain not only clear conclusions with supporting data, but also a sufficient discussion and reasoned medical explanation connecting the two.  Stefl, 21 Vet. App. at 124; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

A lay person is competent to report observable symptomatology of an illness or injury.  Barr, 21 Vet. App. at 307-308.  Service connection claims for hearing loss and tinnitus raise unique issues because the readily observable nature of these disorders means lay evidence must be considered when rendering an opinion.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to in-service acoustic trauma, in-service symptoms or tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation").  Thus, when providing an examination in a hearing loss or tinnitus claim, the examiner must consider and directly address the Veteran's lay statements regarding continuity of hearing loss/tinnitus symptoms through the years.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

It is also worth noting that service connection is not precluded "for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "[W]here there was no evidence of the Veteran's hearing disability until many years after separation from service, '[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service; the requirements of section 1110 would be satisfied.'"  Id. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).  Therefore, a VA examination or opinion in connection with a hearing loss or tinnitus claim will be deemed inadequate if the examiner fails to comment on the Veteran's report of in-service injury and, instead, relies on the absence of evidence in his service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In the instant case, the Veteran has indicated that he was exposed to constant daily noise while on active duty as an armor crewman.  He indicated that he was exposed to tank and gunfire constantly and he did not have hearing protection.  He further indicated that he noticed hearing problems shortly after service separation and his hearing has gotten progressively worse over the years to include ringing in his ears.

The Veteran was afforded a VA examination in connection with his claims for service connection for hearing loss and tinnitus in July 2009.  At such time, the examiner stated that upon review of the file that the Veteran's military noise exposure has not caused or resulted in hearing loss or tinnitus.  In support of this opinion, the examiner essentially cited to the Veteran's normal hearing upon separation.  Thus, because this opinion relied solely on the absence of evidence in his service treatment records, the Board finds that this opinion is inadequate.  Specifically, it does not adequately address the Veteran's history of in-service acoustic trauma, nor does it provide a reasoned opinion upon which the Board may evaluate the claims for bilateral hearing loss and tinnitus.  Moreover, it is unclear whether the examiner considered the Veteran's audiometric readings at the time of his service separation examination in September 1967 as converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  In this regard, service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units.  As such, the Veteran's September 1967 separation audiometric examination revealed the following results in ISO units:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
/
5
LEFT
25
10
10
/
10

Therefore, the Board finds that a further examination and opinion is necessary.  In this regard, the Board finds that the VA examiner relied on the Veteran's lack of in-service hearing loss and/or tinnitus without considering his lay statements of symptoms shortly after service, and progressively worsening until the present day.  As noted, an examination is inadequate where the examiner relies on the absence of evidence of disability in the service treatment reports, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Additionally, it is unclear whether the examiner considered the Veteran's audiometric readings at the time of his service separation examination in September 1967 as converted from American Standards Association ASA units to ISO units.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his hearing loss and tinnitus.  The record, to include a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

Thereafter, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hearing loss and/or tinnitus is related to his military service, to include his claimed in-service noise exposure as an armor crewman.

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss and/or tinnitus manifested within one year of the Veteran's service discharge in December 1967, i.e., by December 1968.  If so, the examiner should describe the manifestations.

The examiner must consider all evidence of record, to include lay statements pertaining to the onset and continuity of symptomatology of such disorders.  Any opinion offered should be accompanied by clear rationale consistent with the evidence of record.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


